FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D19-1920
                 _____________________________

MATTHEW JAMES HALL,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Jeffrey Burns, Judge.

                        September 9, 2021


NORDBY, J.

     Matthew James Hall challenges his judgment and sentence
for trafficking in heroin and argues the trial court should have
granted his motion for judgment of acquittal based on entrapment.
According to Hall, law enforcement used a confidential informant
and the lure of a large sum of money to entrap him. In the State’s
view, there was no entrapment—this was an everyday, run-of-the-
mill arranged drug buy. Because the trial court properly denied
Hall’s motion for judgment of acquittal and allowed the jury to
resolve the entrapment issue, we affirm.

     We begin with Hall’s argument that law enforcement
objectively entrapped him. Hall did not argue a theory of objective
entrapment below, so this claim is unpreserved for our review. See
Smith v. State, 139 So. 3d 839, 844 (Fla. 2014) (“[W]hen a
defendant does not raise in the trial court the same grounds for
granting the motion argued on appeal, the claim is not preserved
for appeal.”).

     Hall next argues the trial court should have granted his
request for a judgment of acquittal based on subjective
entrapment. We disagree. In the face of conflicting evidence, the
trial properly denied Hall’s motion and allowed the jury, as the
trier of fact, to consider and resolve the entrapment issue.

     The defense of subjective entrapment, as codified at section
777.201, Florida Statutes, requires a defendant prove “by a
preponderance of the evidence that his or her criminal conduct
occurred as a result of an entrapment.” § 777.201(2), Fla. Stat.
(2018). Unlike objective entrapment and its focus on law
enforcement’s conduct, subjective entrapment “focuses on
inducement of the accused based on an apparent lack of
predisposition to commit the offense.” Davis v. State, 937 So. 2d
300, 302 (Fla. 4th DCA 2006).

     A subjective entrapment defense under 777.201 involves three
questions. Munoz v. State, 629 So. 2d 90, 99 (Fla. 1993). First,
whether an agent of the government induced the defendant to
commit the offense charged. Id. Second, if the defendant carries
his burden on the first question, he must then establish that he
was not predisposed to commit the offense. Id. If the defendant
establishes the lack of predisposition, the burden shifts to the
prosecution to rebut this evidence beyond a reasonable doubt. Id.
The third and final question is whether the entrapment evaluation
should go to the jury as the trier of fact. Id. at 100.

     On this third inquiry, section 777.201 expressly directs that
the trier of fact decide the entrapment issue. § 777.201(2), Fla.
Stat. And this makes sense because the first two inquiries
mentioned above—inducement and predisposition—usually will
turn on factually disputed issues. But where “the factual
circumstances of a case are not in dispute,” a trial court may
resolve the entrapment issue as a matter of law. Munoz, 629 So.
2d at 100. When facts are in dispute, however, or “reasonable



                                2
persons could draw different conclusions from the facts,” the
entrapment question must go to the jury. Id.

     Hall contends the trial court should have granted his motion
for judgment of acquittal because there was no evidence he had
any predisposition to traffic in heroin. Hall testified he was a
heroin user and addict, not a dealer. He was unemployed and
looking to make some money. He had never possessed more than a
small amount of heroin for personal use, and he had only prior
misdemeanor convictions. Highlighting this evidence, Hall makes
a reasonable argument that his actions stemmed solely from the
significant financial inducement offered by the government’s
confidential informant.

     But this ignores other evidence that could lead a reasonable
person to arrive at a different conclusion. Although Hall declined
the confidential informant’s initial request to sell an ounce of
heroin, upon being contacted a second time, Hall said he would try
to get the requested amount. By the third contact, Hall and the
informant discussed arranging a meeting place, and Hall worked
with his regular heroin supplier to obtain the requested amount.
The State also showed a videorecording of the arranged buy. In it,
Hall sits in a car with the confidential informant and an
undercover investigator as they wait for the supplier to arrive with
the heroin. After mentioning he has a friend in Alabama who is
selling heroin for $50 a “point”—one-tenth of a gram—Hall
complains that “I can’t even do $30, $35 around here.” This
comment, along with others, conveyed an understanding of the
terminology and other basics of the heroin trade. At minimum, this
evidence conflicted with Hall’s assertion that he had never sold
heroin and could lead a reasonable person to infer that Hall did
have a predisposition to commit trafficking.

    Because “reasonable persons could draw different
conclusions” as to whether the government subjectively entrapped
Hall, the trial court properly denied Hall’s motion for judgment of
acquittal. We affirm Hall’s judgment and sentence.

    AFFIRMED.




                                 3
ROBERTS and TANENBAUM, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jessica J. Yeary, Public Defender, Laurel Cornell Niles, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Heather Flanagan Ross
Assistant Attorney General, Tallahassee, for Appellee.




                                4